 



Exhibit 10(a)
INDEMNIFICATION AGREEMENT
     THIS AGREEMENT is made and entered into this            day of
                    ,           , between Cerner Corporation, a Delaware
corporation (“Corporation”), and
                                        (“Indemnitee”).
     WITNESSETH:
     WHEREAS, Indemnitee is a member of the board of directors of the
Corporation and as such is performing a valuable service for the Corporation;
and
     WHEREAS, although Indemnitee has certain rights to indemnification under
the Bylaws and Certificate of Incorporation of the Corporation, such Bylaws and
Certificate of Incorporation specifically provide that they are not exclusive
and thereby contemplate that the Corporation may enter into agreements with its
officers and directors; and
     WHEREAS, the Corporation and Indemnitee desire to enter into this Agreement
to provide to Indemnitee additional rights to indemnification in consideration
of Indemnitee’s acceptance of his/her position with and his/her continued
service to the Corporation as a director;
     NOW, THEREFORE, inconsideration of Indemnitee’s acceptance of his/her
position with and his/her continued service as a director of the Corporation
after the date hereof and for and in consideration of the premises and the
covenants contained herein, the Corporation and Indemnitee do hereby promise and
agree as follows:
     1. Indemnification. The Corporation hereby agrees to hold harmless and
indemnify Indemnitee to the fullest extent permitted by Section 145, Title 8 of
the Delaware Code, as in effect on the date of the execution of this Agreement
and as it may hereafter be amended, or any other statutory provision permitting
or authorizing such indemnification which is adopted subsequent to the execution
of this Agreement.
     2. Maintenance of Insurance. So long as Indemnitee shall continue to serve
as a director of the Corporation (or shall continue at the request of the
Corporation or on behalf of the Corporation to serve as a director, officer,
employee or agent to any Other Enterprise) and thereafter so long as Indemnitee
shall be subject to any possible claim or is a party or is threatened to be made
a party to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative, investigative or appellate by reason of
the fact that Indemnitee is or was a director of the Corporation (or is or was
serving in any of said other capacities at the request of the Corporation), the
Corporation may maintain director liability insurance if such insurance becomes
reasonably available and if, in the business judgment of the board of directors
of the Corporation as it may exist from time to time, both (i) the premium cost
for such insurance is reasonable, and (ii) the coverage provided by such
insurance is not so limited by exclusions that there is insufficient benefit
provided by such director liability insurance.
     3. Additional Indemnification. Subject only to the provisions in
Sections 4, 5, 6 and 7 of this Agreement, the Corporation hereby further agrees
to hold harmless and indemnify Indemnitee:

 



--------------------------------------------------------------------------------



 



Exhibit 10(a)
     (a) Against any and all liabilities and expenses, including without
limitation, judgments, amounts paid in settlement (provided that such settlement
and all amounts paid in connection therewith are approved in advance by the
Corporation, which approval shall not be unreasonably withheld), attorneys’
fees, ERISA excise taxes or penalties, fines and other expenses actually and
reasonably incurred by Indemnitee in connection with any threatened, pending or
completed action, suit or proceeding (including without limitation the
investigation, defense, settlement or appeal of such action, suit or
proceeding), whether civil, criminal, administrative, investigative or appellate
(including an action by or in the right of the Corporation) to which Indemnitee
is, was or at any time becomes a party, or is threatened to be made a party, by
reason of the fact that Indemnitee is, was or at any time becomes a director of
the Corporation, or is or was serving at the request of the Corporation as a
director, officer, agent or employee of any Other Enterprise; and
     (b) Otherwise to the fullest extent as may be provided to Indemnitee by the
Corporation pursuant to the non-exclusivity provisions of paragraph 28 of the
Corporation’s Bylaws and subsection (f) of Section 145, Title 8 of the Delaware
Code relating to indemnification.
     4. Limitations on Additional Indemnification. (a) The Corporation will not
hold Indemnitee harmless or provide indemnification pursuant to Section 3
hereof:
(1) except to the extent that the aggregate amount of losses to be indemnified
thereunder exceeds the amount of such losses for which Indemnitee is indemnified
either pursuant to (i) the Corporation’s Certificate of Incorporation, Bylaws,
vote of stockholders or disinterested directors or other agreement,
(ii) Sections 1 or 2 hereof, (iii) pursuant to any director liability insurance
purchased and maintained by or on behalf of Indemnitee by the Corporation, or
(iv) otherwise than pursuant to this Agreement;
(2) in respect of remuneration paid to Indemnitee if it shall be determined by a
final judgment or other final adjudication that such remuneration was in
violation of law;
(3) on account of any suit for an accounting of profits made from the purchase
or sale by Indemnitee of securities of the Corporation pursuant to Section 16(b)
of the Securities Exchange Act of 1934 and amendments thereto or similar
provisions of any federal, state or local law;
(4) on account of Indemnitee’s conduct which is finally adjudged by a court to
have been knowingly fraudulent, deliberately dishonest or willful misconduct; or
(5) if a final adjudication by a court having jurisdiction in the matter shall
determine that such indemnification is not lawful.
     (c) Notwithstanding any other provisions of this Agreement, if the
Indemnitee is or was serving as a director of the Corporation, or is or was
serving at the request of the Corporation as a director, officer, employee or
agent of any Other Enterprise, and has been successful on the merits or
otherwise in defense of any action, suit or proceeding referred to in Section 3
of this Agreement (including the dismissal of any such action, suit or
proceeding without prejudice), or in defense of any claim, issue or matter
therein, he/she shall be indemnified against expenses (including attorneys’
fees) actually and reasonably incurred by him/her in connection therewith to the
extent he/she has not been fully indemnified therefor otherwise than pursuant to
this Agreement.

2



--------------------------------------------------------------------------------



 



Exhibit 10(a)
     5. Advancement of Expenses. Expenses (including attorneys’ fees) actually
and reasonably incurred by an Indemnitee who may be entitled to indemnification
hereunder in defending an action, suit or proceeding, whether civil, criminal,
administrative, investigative or appellate, shall be paid by the Corporation in
advance of the final disposition of such action, suit or proceeding upon receipt
of an undertaking by or on behalf of such Indemnitee to repay such amount if it
shall ultimately be determined that the Indemnitee is not entitled to
indemnification by the Corporation. Notwithstanding the foregoing, no advance
shall be made by the Corporation if a determination is reasonably and promptly
made by (i) the board of directors by a majority vote of a quorum consisting of
directors who were not parties to the action, suit or proceeding from which the
advancement is requested, or (ii) if a quorum is not obtainable, or even if
obtainable, if a quorum of disinterested directors so directs, by independent
legal counsel in a written opinion, or (iii) by the stockholders, that, based
upon the facts known to the board, counselor stockholders at the time such
determination is made, such Indemnitee acted in bad faith and in a manner that
such Indemnitee did not believe to be in or not opposed to the best interests of
the Corporation, or, with respect to any criminal proceeding, that such
Indemnitee believed or had reasonable cause to believe his/her conduct was
unlawful. In no event shall any advance be made in instances where the board,
stockholders or independent legal counsel reasonably determines that such
Indemnitee deliberately breached his/her duty to the Corporation or its
stockholders.
     6. Notification and Defense of Claim. Promptly after receipt by Indemnitee
of notice of the commencement of any action, suit or proceeding, Indemnitee
will, if a claim in respect thereof is to be made against the Corporation under
this Agreement, notify the Corporation of the commencement thereof; but the
omission so to notify the Corporation will not relieve it from any liability
which it may have to Indemnitee otherwise than under this Agreement. With
respect to any such action, suit or proceeding as to which Indemnitee notifies
the Corporation of the commencement thereof:

  (a)   The Corporation will be entitled to participate therein at its own
expense;     (b)   Except as otherwise provided below, to the extent that it may
wish, the Corporation jointly with any other indemnifying party similarly
notified will be entitled to assume the defense thereof, with counsel
satisfactory to Indemnitee. After notice from the Corporation to Indemnitee of
its election so to assume the defense thereof, the Corporation will not be
liable to Indemnitee under this Agreement for any legal or other expenses
subsequently incurred by Indemnitee in connection with the defense thereof other
than reasonable costs of investigation or as otherwise provided below.
Indemnitee shall have the right to employ his/her own counsel in such action,
suit or proceeding but the fees and expenses of such counsel incurred after
notice from the Corporation of its assumption of the defense thereof shall be at
the expense of Indemnitee unless (i) the employment of counsel by Indemnitee has
been authorized by the Corporation, (ii) Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Corporation and
Indemnitee in the conduct of the defense of such action, or (iii) the
Corporation shall not in fact have employed counsel to assume the defense of
such action, in each of which cases the fees and expenses of counsel shall be at
the expense of the Corporation. The Corporation shall not be entitled to assume
the defense of any action, suit or proceeding brought by or on behalf of the
Corporation or as to which Indemnitee shall have made the conclusion provided
for in (ii) above; and

3



--------------------------------------------------------------------------------



 



Exhibit 10(a)

  (c)   The Corporation shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any action or claim effected
without its prior written consent. The Corporation shall not settle any action
or claim in any manner which would impose any penalty or limitation on
Indemnitee without Indemnitee’s written consent. Neither the Corporation nor
Indemnitee will unreasonably withhold their consent to any proposed settlement.

     7. Determination of Right to Indemnification. Prior to indemnifying an
Indemnitee pursuant to this Agreement, unless ordered by a court, the
Corporation shall determine that such Indemnitee is entitled thereto under the
terms of this Agreement. Any determination that a person shall or shall not be
indemnified under this Agreement shall be made by the board of directors by a
majority vote of a quorum consisting of directors who were not parties to the
action, suit or proceeding, or if such quorum is not obtainable, or even if
obtainable, if a quorum of disinterested directors so directs, by independent
legal counsel in a written opinion or by the stockholders, and such
determination shall be final and binding upon the Corporation; provided,
however, that in the event such determination is adverse to the Indemnitee, such
Indemnitee shall have the right to maintain an action in any court of competent
jurisdiction against the Corporation to determine whether or not such Indemnitee
is entitled to such indemnification hereunder. If such court action is
successful and the Indemnitee is determined to be entitled to such
indemnification, such Indemnitee shall be reimbursed by the Corporation for all
fees and expenses (including attorneys’ fees) actually and reasonably incurred
in connection with any such action (including without limitation the
investigation, defense, settlement or appeal of such action). This Agreement
shall be applicable to any claim asserted after the date hereof whether such
claim arises from acts or omissions occurring before or after the date hereof.
     8. Certain Definitions. For purposes of this Agreement, references to
“Other Enterprise” shall include without limitation any other corporation,
partnership, joint venture, trust or employee benefit plan; references to “fine”
or “fines” shall include any excise taxes assessed on Indemnitee with respect to
any employee benefit plan; references to “defense” shall include investigations
of any action, suit or proceeding as well as appeals in any threatened, pending
or completed action, suit or proceeding and shall also include any defensive
assertion of a cross claim or counterclaim; and references to “serving at the
request of the Corporation” shall include any service as a director of the
Corporation which imposes duties on, or involves services by, Indemnitee with
respect to an employee benefit plan, its participants or beneficiaries; and if
Indemnitee acted in good faith and in a manner he/she reasonably believed to be
in the interest of the participants and beneficiaries of an employee benefit
plan he/she shall be deemed to have acted in a manner “not opposed to the best
interests of the Corporation” as referred to in this Agreement. For the purpose
of this Agreement, unless the board of directors of the Corporation shall
determine otherwise, any Indemnitee who shall serve as an officer or director of
any Other Enterprise of which the Corporation, directly or indirectly, is a
stockholder or creditor, or in which the Corporation is in any way interested,
shall be presumed to be serving as such director or officer at the request of
the Corporation. In all other instances where any Indemnitee shall serve as a
director, officer, employee or agent of an Other Enterprise, if it is not
otherwise established that such Indemnitee is or was serving as such director,
officer, employee or agent at the request of the Corporation, the board of
directors of the Corporation shall determine whether such Indemnitee is or was
serving at the request of the Corporation, and it shall not be necessary to show
any actual or prior request for such service, which determination shall be final
and binding on the Corporation and the Indemnitee seeking indemnification.
     9. Continuation and Enforcement of Indemnification.

4



--------------------------------------------------------------------------------



 



Exhibit 10(a)

  (a)   The Corporation expressly confirms and agrees that it has entered into
this Agreement and assumes the obligations imposed on the Corporation hereby in
order to induce Indemnitee to continue as a director of the Corporation and
acknowledges that Indemnitee is relying upon this Agreement in continuing in
such capacity. The rights to indemnification and advancement of expenses created
by or provided pursuant to this Agreement are bargained-for conditions of
Indemnitee’s acceptance and/or maintenance of his/her election or appointment as
a director of the Corporation and such rights shall continue after Indemnitee
has ceased to be a director of the Corporation or a director, officer, employee
or agent of any Other Enterprise and shall inure to the benefit of Indemnitee’s
heirs, executors, administrators and estate.     (b)   Indemnitee expressly
confirms and agrees that under no circumstances shall the language or any of the
promises and covenants contained in this Agreement be construed or interpreted
as creating a contract of employment.     (c)   To the fullest extent permitted
by the laws of the State of Delaware, Indemnitee shall have the right to
maintain an action in any court of competent jurisdiction to enforce and/or
recover damages for breach of the rights to indemnification created by or
provided pursuant to the terms of this Agreement. If such court action is
successful, Indemnitee shall be reimbursed by the Corporation for all fees and
expenses (including attorneys’ fees) actually and reasonably incurred in
connection with such action (including without limitation the investigation,
defense, settlement or appeal of such action).

     10. Non-Exclusivity. The right to indemnification pursuant to this
Agreement shall not be deemed exclusive of any other rights of indemnification
to which Indemnitee may be entitled under any statute, other agreement, the
Certificate of Incorporation, Bylaws, pursuant to a vote of stockholders or
disinterested directors, insurance policy or otherwise, both as to actions in
his/her official capacity and as to action in another capacity while holding
his/her directorship, and shall not limit in any way any right the Corporation
may have to create additional or independent or supplementary obligations to
indemnify Indemnitee.
     11. Severability. Each of the provisions of this Agreement is a separate
and distinct agreement independent of the others, and if any provision of this
Agreement or the application of any provision hereof to any person or
circumstance is held invalid, illegal or unenforceable by a court for any reason
whatsoever, the remaining provisions of this Agreement and the application of
such provision to other persons or circumstances shall not be affected thereby.
The parties hereto expressly agree that any provision hereof held invalid,
illegal or unenforceable shall be construed and modified by the court finding
such provision invalid, illegal or unenforceable to the extent necessary so as
to render such provision valid and enforceable as against all persons or
entities and to provide the maximum possible protection to the person subject to
indemnification hereunder within the bounds of validity, legality and
enforceability. Without limiting the generality of the foregoing, if the
Indemnitee is entitled to indemnification under this Agreement by the
Corporation for some or a portion of the judgments, amounts paid in settlement,
attorneys’ fees, ERISA excise taxes or penalties, fines or other expenses
actually and reasonably incurred by the Indemnitee in connection with any
threatened, pending or completed action, suit or proceeding (including without
limitation, the investigation, defense, settlement or appeal of such action,
suit or proceeding), whether civil, criminal, administrative, investigative or
appellate, but not, however, for all of the

5



--------------------------------------------------------------------------------



 



Exhibit 10(a)
total amount thereof, the Corporation shall nevertheless indemnify the
Indemnitee for the portion thereof to which such person is entitled.
     12. Governing Law. This Agreement shall be governed, interpreted and
construed in accordance with the laws of the State of Delaware without regard to
any of its conflict of law rules.
     13. Modification; Survival. This Agreement constitutes the entire agreement
of the parties relating to the subject matter hereof and no amendment,
modification, termination or cancellation of this Agreement shall be effective
unless in writing signed by both parties hereto. The provisions of this
Agreement shall survive the termination of Indemnitee’s service as a director
and/or officer of the Corporation with respect to actions, suits or proceedings
brought or instituted in respect of any action taken or the failure to take any
action occurring prior to such termination of service.
     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
and affixed their signatures hereto as of the date first above written.

         
 
 
 
        , Indemnitee    
 
       
 
  CERNER CORPORATION,
a Delaware corporation    
 
       
 
 
 
   
[SEAL]
       
 
       
ATTEST:
       
 
       
 
        , Secretary
       

6